Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 1 of 29

EXHIBIT “B”
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 2 of 29

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX .
RAFAEL FIGUEROA, Index No.: 33227/2018E
Plaintiff, ANSWER
-against-
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants,
sooth X

 

Defendants, IRENE YAGUDAEV and SOLOMON YAGUDAEV by their attorneys,
BRAND. GLICK & BRAND, P.C., answering the Verified Complaint of the plaintiff(s), allege
as follows:

AS AND FOR A FIRST CAUSE OF ACTION

i. Deny knowledge or information sufficient to form a belief as to each and every
allegation contained in the paragraphs of the complaint designated "1", "2",“25",“28" and “29".

= Deny each and every allegation contained in the paragraphs of the complaint
designated "5" through “24", “26", “27", “30" through “41".

AS AND FOR A SECOND CAUSE OF ACTION

a Defendant repeats, reiterates and realleges each and every denial and other response
in the paragraphs of the complaint designated "1" through "41", as if more fully set forth in answer
to the paragraph of the complaint designated "42" and each and every part thereof.

4. Deny knowledge or information sufficient to form a belief as to each and every

allegation contained in the paragraphs of the complaint designated "43" and “44" and refer all

questions of law to this Honorable Court.

& Deny each and every allegation contained in the paragraphs of the complaint
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 3 of 29

designated "45" and "46".
AS AND FOR A THIRD CAUSE OF ACTION

6. Defendant repeats, reiterates and realleges each and every denial and other response
in the paragraphs of the complaint designated "1" through "46", as if more fully set forth in answer
to the paragraph of the complaint designated "47" and each and every part thereof.

7; Deny knowledge or information sufficient to form a belief as to each and every
allegation contained in the paragraphs of the complaint designated "48", “49" and “50" and refer all
questions of law to this Honorable Court.

8. Deny each and every allegation contained in the paragraphs of the complaint
designated “51" and “52",

AS AND FOR A FOURT SE OF ACTION

9. Defendant repeats, reiterates and realleges each and every denial and other response
in the paragraphs of the complaint designated "1" through "52", as if more fully set forth in answer
to the paragraph of the complaint designated "53" and each and every part thereof.

10. Deny knowledge or information sufficient to form a belief as to each and every
allegation contained in the paragraphs of the complaint designated "54" and refer all questions of law
to this Honorable Court.

11. Deny each and every allegation contained in the paragraphs of the complaint
designated “55" through “60".

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

12. The Complaint fails to state a claim against answering DEFENDANTS

upon which relief can be granted.

Answering defendants were not working at the job site at the time of the alleged incident; had
ee C_qse ftS-cv-00Z2T0-RA Document 12-2 Filed 03/08/19 Page 4 of 29

no duties with respect to the worksite at the time of the alleged incident; and, had no contractual
obligations relating to the worksite and work being performed at the time of the alleged incident.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
13. The acts and conditions complained of by Plaintiff, if in fact they occurred
or existed, are the result of the conduct of third persons and entities over which answering
DEFENDANTS exercised no control or right of control.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
14. Plaintiffs claims are barred or limited for failure to mitigate damages.

AS AND FOR A FOURTH AFFIRMATIVE DEFENSE DEFENDANT

15. | Answering defendants breached no duty of care to Plaintiff.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
16. | Any damages claimed by Plaintiff, said damages being specifically denied
by answering DEFENDANTS, were caused by the culpable conduct of Plaintiff, including
contributory negligence and assumption of the risk and not by any culpable conduct or negligence
on the part of answering DEFENDANTS.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
17, Upon information and belief, any past or future costs and/or expenses
incurred or to be incurred by Plaintiff for personal injury has been or will, with reasonable certainty,
be replaced or indemnified in whole or in part from collateral sources as defined in CPLR § 4545
and, therefore, Plaintiff is not the real party in interest with respect to said expenses.

AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
18. Any damages that are deemed to be recoverable against answering

DEFENDANTS, said damages and recovery being specifically denied by answering DEFENDANT,
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 5 of 29

must be diminished by the amount of the funds which Plaintiff shall receive from the aforesaid
collateral source(s).
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

19. To the extent Plaintiff has recovered or will recover a settlement, verdict or
judgment against another tort-feasor, or one claimed to be a tort-feasor, for damages claimed as a
result of the event(s) complained of herein, or for other damages suffered by Plaintiff either prior to
or subsequent to the event(s) complained of herein which caused, contributed to, or were exacerbated
by. the damages claimed herein, answering DEFENDANT shall be entitled to a hearing pursuant to
CPLR § 4533-b to determine their entitlement to a setoff in accord with General Obligations Law
§ 15-108 or such other case Jaw or statutes applying to the same.

AS AND FOR A NINTH AFFIRMATIVE DEFENSE

20. All injuries complained of by Plaintiff pre-existed the alleged accident, said

injuries and accident being specifically denied.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
21. Plaintiff's claims are barred by the applicable statute of limitations.
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE
22. Plaintiff's claims have been waived.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

23. Plaintiff failed to give notice of the claim and/or damages allegedly suffered as

required by law.

AS AND F T EENTH AFFIRMATIVE DEFENSE

24. Plaintiff's claims are barred by estoppel.
——"Casé 1:719-Ccv-00210-RA Document 12-2 Filed 03/08/19 Page 6 of 29

AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE
25. Plaintiffs claims are barred by laches.
AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE
26. Plaintiff has failed to join ita and/or indispensable party(s) under CPLR 1001.
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE
27. Plaintiff's claims are barred to the extent that Plaintiff and/or others have spoliated
evidence material and relevant to their claims.
AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE
28. This Court does not have jurisdiction over answering DEFENDANTS because
answering DEFENDANTS were not properly served with Plaintiffs Summons and Verified

Complaint.

AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

29. If any liability is found against answering DEFENDANTS, then said liability
will constitute 50% or less of the total liability assigned to all persons liable, and as such, the liability
of answering DEFENDANT to Plaintiff for economic loss shall be limited and shall not exceed.
Answering DEFENDANT's equitable share, as provided in Article 16 of the CPLR.

AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

30. Plaintiff has failed to assert a viable claim against answering DEFENDANTS under
New York Labor Law as answering DEFENDANTS did not owe any duty to the allegedly injured
Plaintiff, did not have supervisory control over Plaintiff, did not have notice of a dangerous condition

which produced the alleged injury and/or did not direct or control the means, manner and methods

by which Plaintiff worked at the site.
 

OSE ft 9=CV-0OZTO-RA Document 12-2 Filed 03/08/19 Page 7 of 29

AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

31. Upon information and belief, the injuries and damages alleged in the Plaintiffs’
Complaint were caused, or contributed to, by the culpable conduct of some third person or persons
over whom the answering Defendant exercised no authority or control.

AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

32. That Plaintiffs' injuries, if any, were caused by intervening and superseding factors
over which answering DEFENDANTS exercised no control.

S AND FOR A TWENTY-S N TIV ENSE
33. Answering DEFENDANTS breached no duty of care to the Plaintiff.
AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

34. Plaintiffs claims are barred because no proximate causation exists between the

alleged actions or omissions of answering DEFENDANTS and the damages alleged by the Plaintiff.
AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

35. The comparative fault of the Plaintiff bars this action and/or diminishes the
liability of answering DEFENDANTS.

AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

36. Pursuant to CPLR Article 16, the liability of DEFENDANT to the Plaintiff for
non-economic loss shall not exceed the equitable share of the Answering Defendant, determined in

accordance with the relative culpability of each person/party causing or contributing to the total

liability for non-economic loss,

AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE

37. The claims are barred as the conditions complained of were open and obvious.
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 8 of 29

AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE

38. Atall times relevant, answering DEFENDANTS complied with all applicable laws,

rules, statutes, codes,

AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE

39. Inthe event Plaintiffs seeks to recover a verdict or judgment against answering
DEFENDANTS, then said verdict or judgment must exclude or be reduced by those amounts which
have been, or will with reasonable certainty replace or indemnify Plaintiffs, in whole or in part, for
any past or future medical costs, health care, life care, or other economic loss or the benefit that is
offered or provided under or in connection with the Patient Protection and Affordable Care Act.

AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE

40. To the extent Plaintiff failed to obtain coverage available to him individually
and/or as a family member which he was eligible to obtain, and/or failed to take reasonable steps to
protect himself from medical costs, health care or life care costs, or other economic Joss, or to avail
himself of the benefits and coverage available under the Patient Protection and Affordable Care Act.
Plaintiff has failed to mitigate damages and cannot recover for such failure.

AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE

41. With regard to Plaintiffs failure to mitigate damages, the defense reserves the
right to offer proof of the costs of premiums and out-of-pocket limits that were made available to
Plaintiff under the Patient Protection and Affordable Care Act, and to offer proof as to the medical

costs which Plaintiff will not incur under the Patient Protection and Affordable Care Act.

AS AND FOR A THIRTY-FIRST AFFIRMATIVE DEFENSE

42. To the extent that any covenant, promise, agreement or understanding by and

between the parties hereto purports to indemnify or hold harmless any such parties from and against
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 9 of 29

the consequence of their own negligent acts, said covenant, promise, agreement or an understanding
is void as against public policy
AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE
43. That upon information and belief, the injuries allegedly sustained by plaintiff
were the result of the acts of independent contractors over whose work DEFENDANTS exercised
no direction or control,
AS AND FOR A THIRTY-THIRD AFFIRMATIVE DEFENSE
44, The plaintiff failed to use or misused the available, safe and appropriate safety
equipment.
AS AND FOR A THIRTY-FOURTH AFFIRMATIVE DEFENSE
45. The plaintiffs own negligence was the sole proximate cause of his injuries.
AS AND FOR A THIRTY-FIFTH AFFIRMATIVE DEFENSE
46. Answering DEFENDANTS allege that plaintiffs alleged injuries and damages were
solely and proximately caused by the intervening negligence, carelessness, gross negligence,
willfulness, wantonness, recklessness, and/or intentional conduct of an independent third party.

AS AND FOR A THIRTY-SIXTH AFFIRMATIVE DEFENSE

 

47. The negligence of those responsible for the accident or the occurrence alleged in the
Complaint constituted a separate, independent, superseding, intervening culpable act or acts which

constitute the sole proximate cause of the accident or occurrence alleged.

AS AND FOR A THIRTY-SEVENTH AFFIRMATIVE DEFENSE
47. Where Plaintiff disregarded warnings, safety measures and training, insofar as
Plaintiff was a recalcitrant worker whose conduct caused and/or contributed to the alleged damages

or injuries, Plaintiff's recoverable damages must be reduced in proportion to which the culpable
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 10 of 29

conduct, attributable to Plaintiff, bears to the culpable conduct which caused said injuries.

AS AND FOR A THIRTY-EIGHTH AFFIRMATIVE DEFENSE

 

49. Plaintiff failed to take reasonable and/or adequate steps and precautions for his own

safety.
AS AND FOR A THIRTY-NINTH AFFIRMATIVE DEFENSE

50. _ Plaintiffs' speculative, uncertain and/or contingent damages have not accrued and are

not recoverable.
AS AND FOR A FORTIETH AFFIRMATIVE DEFENSE

51. Answering DEFENDANTS are not liable to Plaintiffs to the extent that

DEFENDANT did not have sufficient control over the allegedly injury-producing work.
AS AND FOR A FORTY-FIRST AFFIRMATIVE DEFENSE

52. To the extent Plaintiff asserts claims that are inconsistent and/or contradict each

other, such claims are barred.

AS AND FOR A FORTY-SECOND AFFIRMATIVE DEFENSE

in

3. Answering DEFENDANTS did not create any defect or unsafe condition on the
property at issue.

AS AND FOR A FORTY-THIRD AFFIRMATIVE DEFENSE

 

54. Answering DEFENDANTS did not have actual notice or constructive notice
of any defect and/or unsafe condition on the property at issue.
AS AND FOR A FORTY-FOURTH AFFIRMATIVE DEFENSE
55. Answering DEFENDANTS did not direct or control the site, the work,
safety or personal protective equipment for Plaintiff. DEFENDANT did not possess the authority

to direct, supervise or control the activity that resulted in Plaintiffs alleged injuries. DEFENDANTS
 

lle .....ll...__
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 11 of 29

did not control the manner or methods by which Plaintiff performed his work.
AS AND FOR A FORTY-FIFTH AFFIRMATIVE DEFENSE.

56. Plaintiffs claims are barred, in whole or in part, because answering DEFENDANTS
did not owe any legal duty to Plaintiffs or if they owed a legal duty to Plaintiffs they did not breach
that duty.

AS AN RA FORTY- H IRMATIVE ENSE

57. | Answering DEFENDANTS reserve their right to supplement these affirmative
defenses up to and including the time of trial. Defendant reserves the right to amend and/or
supplement it Verified Answer to assert such additional defenses and/or cross-claims upon
continuing discovery in this matter.

T VENTH AFFIRMATIVE DEFENSE

58. Process was insufficient.

WHEREFORE, answering defendant(s) demand(s) judgment dismissing the complaint
herein, together with the costs and disbursements of this action; and in the event the plaintifi(s)
recover any sum of money against the answering defendant(s), together with such other and further
relief as is proper.

Dated: Garden City, New York
December 24, 2018

Yours etc.,

 

 

Garden City, New York 11530
(516) 746-3500
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 12 of 29

TO: EVELYN G. GROSS, ESQ.
GREY & GREY, LLP
Attorneys for Plaintiff
360 Main Street
Farmingdale, New York 11735
(516)249-1342
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 13 of 29

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX
akcnaiaimnh X
RAFAEL FIGUEROA, Index No. 33227/2018E

 

Plaintiff,
-against- DEMAND FOR A VERIFIED
BILL OF PARTICULARS
IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants.

 

PLEASE TAKE NOTICE, that defendants, hereby demand that you serve upon the
undersigned, within twenty (20) days from date of service herein, a verified Bill of Particulars
concerning the following matters:

fi (a) Plaintiff(s) date of birth;
(b) Plaintiff(s) Social Security Number.

a, Post office and residence address of each plaintiff.

a The date and approximate time of day of the occurrence.

4, The approximate location of the occurrence.

9 The manner in which it occurred.

6. A general statement of the acts or omissions constituting the negligence claimed. If
any violation of any rule, law, custom, ordinance or statute is claimed, identify and
specify the provisions of same.

7 A statement of the injuries claimed to have been sustained as a result of the
occurrence, and the nature and extent thereof.

8. A statement of such injuries claimed to be permanent and the nature and extent

thereof.
9. Length of time and dates confined to bed and house.

10. Length of time and dates incapacitated from employment.
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 14 of 29

11. Itemize all amounts claimed as special damages for:

(a) Physicians’ services; (b) Medical supplies; (c) Hospital expenses; (d) Nurses’

services; (e) Loss of earnings; and, (f) All other special damages.

any; nature of plaintiff's employment and amount of salary.

2. State the name and address of plaintiff's employer at the time of the occurrence, if

13. If plaintiff(s) was/were self-employed at the time of the occurrence, state the facts

upon which plaintiff(s) bases his/her/their claim for loss of earnings, if any.

14. If property damages are claimed, describe the article, the damage thereto, date of

purchase, original cost and cost of repair.

15. If property damage to an automobile is claimed, state the following: (a) the make,

style, model year of manufacture, serial number and license number of plaintiffs
motor vehicle; and (b) the parts of the motor vehicle alleged to have been damaged

and the cost of repair or replacement thereof.

16. | Whether it is claimed that the had actual or constructive notice of the alleged

defective condition.

17. If actual notice is claimed, set forth the date and to whom notice was given; if
constructive notice is claimed, set forth the length of time it is alleged said condition

existed.

18. State if any of the amounts in answer to Paragraph "11" have been paid under
coverage afforded by the Comprehensive Automobile Insurance Reparation Act.

19. | The amount of such payment. List each item separately.

20. Name of insurance company making such payment.

21. State in what respect plaintiff will claim to have sustained (1) a "serious injury" or
(2) economic loss greater than "basic economic loss", as is required and defined

under the Insurance Law, Section 5102(a) and (b).

22. State whether or not plaintiff(s) has/have had any prior injury/treatment to the same
body parts or it is claimed that any pre-existing injury, neurological disturbance,
psychiatric condition or physical condition of the plaintiff(s) had been aggravated as
aresult of the occurrence. If so: (1) specify each pre-existing condition that had been
aggravated; and (2) state the manner in which each such condition had been

aggravated.
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 15 of 29

PLEASE TAKE FURTHER NOTICE, that upon your failure to comply with the foregoing
Demand, answering defendant(s) will move for an Order of Preclusion herein, pursuant to the Rules
of this Court.

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 16 of 29

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
cattails x
RAFAEL FIGUEROA, Index No. 33227/2018E

Plaintiff.

-against- NOTICE FOR DISCOVERY &
INSPECTION

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants.

xX

 

SIRS:

PLEASE TAKE NOTICE, that demand is hereby made of you to serve and deliver to the
undersigned, the following:

1.

th

A list of those attorneys who have appeared in this action, together with their
addresses and the names of each party for whom such attorney has appeared.

A copy of any statement, written or oral, transcribed or recorded, signed or unsigned,
given by or on behalf of any answering defendant(s) serving this notice.

The names and addresses of all persons known:

Bo of

e.

To have witnessed the occurrence

To have first hand knowledge of the occurrence.

To have notice of the condition which proximately caused the occurrence.
To have given notice of any existing condition proximately causing the
occurrence.

To have first hand knowledge of the damages and/or injuries complained of.

A copy of any written or recorded reports of the alleged occurrence prepared in the
course of business operations or practices of any person or entity.

All photographs of:

a. Each plaintiff, showing the injuries or the effects thereof, allegedly sustained
as a result of the occurrence herein.

b. The condition of the scene to be alleged to represent the scene at the time of
the occurrence and intended to be introduced at the trial.

c. The vehicle of any and all parties showing the extent of damages, if any, to
the vehicle following the alleged occurrence.

d. Any instrumentalities involved in the alleged occurrence.
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 17 of 29

10.

11.

iz.

3.

Duly executed and acknowledged authorizations from each plaintiff permitting the
undersigned or their representatives to examine and make copies of the no-fault file
maintained by any person or entity arising out of any claim for no-fault benefits
relative to the occurrence herein.

Copies of all reports of all physicians and others who examined, attended, cared for
and treated the plaintiff(s) for the injuries and conditions and aggravations for which
damages are claimed in this lawsuit, specifying in full said injuries and conditions,
the dates of visits and fees therefor.

Duly executed and acknowledged authorizations permitting the undersigned to obtain
copies of all hospital records, and to examine the x-rays thereof, where the injured
plaintiff(s) was/were examined, attended, treated and/or confined following the said
occurrence.

Duly executed and acknowledged authorizations permitting the undersigned or their
representatives to examine and make copies of the records of all physicians and
others who examined, attended, cared for and treated the plaintiff(s) for the injuries
and conditions and aggravations for which damages are claimed in this lawsuit,
including actual x-rays, test data and interpretations, consultations, diagnoses,
prognoses and medical history.

Duly executed and acknowledged authorizations permitting the undersigned or their
representatives to examine and make copies of records of all physicians, hospitals
and others who examined, attended, cared for and treated the injured plaintiff(s) prior
to the alleged occurrence involved in this lawsuit for injuries and conditions to the
same parts of the body allegedly injured in said occurrence.

If plaintiff(s) is/are claiming lost earnings, duly executed and acknowledged
authorizations permitting the undersigned or their representatives to examine and
make copies of plaintiffs/plaintiffs’ employment records relevant to the above action.
Demand is also made for a copy of plaintiff’s/plaintiffs' W-2 forms and income tax
returns for the three years preceding the occurrence and the year of the occurrence
itself, discoverable under Rule 3120 of the CPLR and the cases of Gillian v. Lepone,

295 N.Y.S.2d 955 and Ortiz v Mary Immaculate Hospital, 368 N.Y.S.2d 57.

If plaintiff(s) is/are claiming any disabilities following the occurrence, duly executed
and acknowledged authorizations permitting the undersigned or their representatives
to examine and make copies of plaintiff's/plaintiffs' employment records and/or
school records which relate to attendance, medical history, treatment and
examinations by all physicians, nurses, hospitals and others.

Pursuant to CPLR 4545, copies of any and all books, records, bills, insurance
applications, insurance receipts, checks, cancelled checks and any and all other
 

Casé T:19-Cv-00210-RA Document 12-2 Filed 03/08/19 Page 18 of 29

records pertaining to collateral source reimbursements received by plaintifi(s) or on
behalf of plaintiff(s) for the special damages alleged in the instant lawsuit.

14. Pursuant to CPLR 4545, duly executed authorizations permitting the defendants to
obtain the records of any person, institution, facility or governmental agency which
has provided or will provide any reimbursement for any of the special damages
alleged herein, whether or not such person, organization, facility or governmental
agency has been listed in response to Paragraph "13" above.

15. | A copy of the Index Number receipt with respect to this action.
16. | Acopyof the Affidavit(s) of Service stamped by the Court with respect to this action.

PLEASE TAKE FURTHER NOTICE that pursuant to CPLR 2103(5), the offices BRAND,

GLICK & BRAND, P.C., will not accept service of papers by facsimile (FAX) transmittal or other
electronic means.

PLEASE TAKE FURTHER NOTICE, that the within demands are continuing. In the
event of your failure to comply with this demand within twenty (20) days hereof, this will exercise
its rights pursuant to the Civil Practice Law and Rules and Rules of the Appellate Division, to

preclude you from offering any evidence at the trial of this action with respect to the foregoing
demands.

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 19 of 29

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

RAFAEL FIGUEROA, : Index No. 33227/2018E
Plaintiff,
-against- DEMAND FOR EXPERTS
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants.
a X

 

Pursuant to CPLR 3101(d)(1), you are hereby required to provide the answering party herein
with the following information:

1. The name and address of each person who will be called as an expert witness at the
trial.

z. The subject matter on which each expert is expected to testify.

3 The substance of the facts and opinions on which each expert is expected to testify.

4. The qualifications of each expert witness.

3: A summary of the grounds for each expert's opinion.

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
~~~Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 20 of 29

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

 

js X
RAFAEL FIGUEROA, Index No. 33227/2018E
Plaintiff,
-against- DEMAND FOR INSURANCE
DISCLOSURE
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants.
= XxX

SIRS:

PLEASE TAKE NOTICE, that pursuant to CPLR 3101(f) and Rule 3120, you are required
to produce and permit the defendant(s) to inspect and copy the contents of any and all insurance
agreements under which any person carrying on an insurance business may be liable to satisfy part
or all of a judgment which may be entered in this action or to indemnify or reimburse for payments
made to satisfy the judgment.

The foregoing may either be produced at the office of defendant's/defendants’ attorneys listed
below any weekday between 10:00 a.m. and 4:00 p.m., or a true photocopy of said agreements
including the amount of coverage afforded thereunder may be mailed to the office of
defendant's/defendants’ attorneys listed below, within twenty days of the date hereof.

PLEASE TAKE FURTHER NOTICE, that in the event of your failure to comply with this
demand, a motion will be made seeking to compel such disclosure and adjudge you in contempt of

Court, requesting that the Court impose a fine for such contempt, together with the costs of this
motion.

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
 

—————Ease 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 21 of 29

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

RAFAEL FIGUEROA, . Index No. 33227/2018E
Plaintiff,
-against- NOTICE FOR DEPOSITIONS
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants.
fai aeaiihdinetanae x

 

SIRS:

PLEASE TAKE NOTICE, that pursuant to Article 31 of the Civil Practice Law and Rules,
the undersigned will take the testimony of the adverse party (ies), in the following manner:

Before : A Notary Public
At : THE COURTHOUSE - SUPREME/BRONX
On. 4 January 24, 2019 at: 10:00 A.M.

upon all of the relevant facts and circumstances surrounding the accident which is the subject of this
action, including negligence, contributory negligence and damages; and for the purposes authorized
by Section 3111 of the Civil Practice Law and Rules, said adverse party (ies) is (are) required to
produce at such examination, the following: Any and all reports, memoranda, documents or other
writings, pertaining to the matter in controversy, in plaintiff s/plaintiff's possession and/or control.

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 22 of 29

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

x

RAFAEL FIGUEROA, Index No. 33227/2018E

Plaintiff,

-against- DEMAND FOR TRIAL
AUTHORIZATIONS

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants.

X

 

Pursuant to CPLR 3122(A), you are hereby required to provide the answering party herein
with the following information:

No later than sixty (60) days after the Note of Issue is filed, served upon the attorneys for
defendant(s) newly signed HIPAA compliant authorizations for all hospital and medical records and
such other records, including x-rays and technicians’ report(s) as to be referred to and identified in
the statement of the plaintiffs'/plaintiff s physicians and additional OCA authorizations allowing the

to interview plaintiffs’/plaintiff's treating physicians pursuant to Arons v. Jutkovitz, 9 N.Y.3d 393
(2007).

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 23 of 29

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX «

RAFAEL FIGUEROA, Index No. 33227/2018E

 

Plaintiff,

-against- MEDICARE/MEDICAID
DISCOVERY DEMAND
IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants.
eel 2. wes x

 

STIRS:

PLEASE TAKE NOTICE, that pursuant to Article 31 of the CPLR, the undersigned demands
that you produce within twenty (20) days at the offices of the undersigned, 600 Old Country Road,
Suite 440, Garden City, New York 11530, or at a mutually convenient location, for the purpose of
discovery, inspection, photographing and non-destructive testing, the following:

kK State your full name;

2. State your social security number;

3 State your Medicare/Medicaid Health Insurance claim number;
4, State your gender;

a State your date of birth;

6. Are you a “MEDICARE/MEDICAID BENEFICIARY”

ie If you are a MEDICARE/MEDICAID BENEFICIARY, state the type of
“MEDICARE/MEDICAID COVERAGE?” you are eligible to receive.

8. If you are a MEDICARE/MEDICAID BENEFICIARY, state the basis for your
qualification to receive MEDICARE/MEDICAID COVERAGE.

9. If you are a MEDICARE/MEDICAID BENEFICIARY, have you received
medical treatment that was paid for by Medicare/Medicaid related to the injuries
allegedly suffered as a result of this “incident” (incident is defined as the vehicle
collision which is the subject of the current lawsuit).
Case 19-Ccv-00210-RA Document 12-2 Filed 03/08/19 Page 24 of 29

10.

11.

12.

ak

14.

in

16.

If your response to No. 9 is yes, identify each and every injury allegedly suffered
that relate to the incident requiring medical treatment that was paid for by
Medicare/Medicaid..

If your response to No. 9 is yes, identify the cost of the treatment for each and every
injury allegedly suffered that relate to the incident that was paid for by
Medicare/Medicaid.

Are you seeking to recover for future medical expenses as a result of the injuries
allegedly suffered that relate to the incident?

I{ your response to No. 12 is yes, identify each and every injury allegedly suffered
that relate to the incident you believe will require future medical expenses.

If your response to No. 12 is yes, state each and every basis for your belief that future

medical expenses will be required for the injuries allegedly suffered that relate to the
incident.

If your response to No. 12 is yes, provide the method used to calculate the cost of the
future medical expenses for the injuries allegedly suffered that relate to the incident.

Produce all documents received by you or your representative from
“MEDICARE/MEDICAID” regarding conditional payments made by
Medicare/Medicaid on your behalf as a result of the injuries allegedly suffered that
relate to this incident. (*MEDICARE” includes Medicare, CMS, COBS, MSPRC or
any other entity that has provided information regarding conditional payments made
by Medicare on your behalf pursuant to 42 U.S.C.S. 1395y). If none exist, state so.

PLEASE TAKE FURTHER NOTICE, that in the event you should fail to comply with this
notice for discovery and inspection, a motion will be made seeking to impose sanctions pursuant to

CPLR 3126.

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
 

Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 25 of 29

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF BRONX 4

RAFAEL FIGUEROA, Index No. 33227/2018E
Plaintiff,

-against- NOTICE OF ELECTRONIC
DATA AND INFORMATION
IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants.
7 a x

 

PLEASE TAKE NOTICE, that pursuant to CPLR §3120, the plaintiff/plaintiffs is/are
hereby required to produce for discovery and inspection by the undersigned attorneys, within thirty
(30) days hereof, the following items of electronic data and information within the
plaintiff’s/plaintiffs’ possession and control, including but not limited to:

i. All relevant electronically stored e-mails, letters, notes, memoranda, and calendar
entries from personal computer(s), laptop computer(s), home desktop computer(s),
cellular telephone(s), personal digital assistant(s), or any other device with such
storage capabilities;

a All relevant Instant Message (IM) logs, transcripts, but not limited to stored on hard
drive(s), including but not limited to personal computer(s), laptop computer(s), home
desktop computer(s), cellular telephone(s), personal digital assistant(s), and
computer(s) used at the plaintiff s/plaintiffs’ place of employment:

ad

All relevant text messages sent from and received by the plaintiff(s) which are stored
on cellular telephone(s), personal digital assistant(s), or any other similar devices(s)
with the capability of sending and receiving text messages; and

4. All relevant voicemail messages stored on cellular telephone(s), home telephone(s),
work telephone(s), personal digital assistant(s), or any other device(s) with the
capability of receiving and saving voicemail messages.

PLEASE TAKE FURTHER NOTICE, that plaintiff s/plaintiffs’ counsel must advise the
plaintiff(s) of a “litigation hold” instruction and direct the plaintiff(s) to preserve all relevant
electronically stored information (ESI) contained in the aforementioned devices.

PLEASE TAKE FURTHER NOTICE, that this demand is a continuing demand and the
demanding party will object at the time of trial to the introduction of any testimony or evidence
which flows from the existence of such documents or information which has been produced.
Case 1:19-Cv-00210-RA Document 12-2 Filed 03/08/19 Page 26 of 29

PLEASE TAKE FURTHER NOTICE, that unless this demand is timely and fully
complied with, an appropriate application will be made seeking relief.

PLEASE TAKE FURTHER NOTICE, that any expense involved in duplicating the
materials called for in this demand will be promptly reimbursed to the answering party upon
representation of a proper bill.

Dated: Garden City, New York
December 24, 2018

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendants

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 27 of 29

ATT Y VE ION

ROMAN J. SHAKH, ESQ., an attorney duly admitted to practice law in the Courts of the
State of New York, hereby affirms to the truth under the penalties of perjury:

That I am a partner at BRAND, GLICK & BRAND, P.C.., the attorneys for defendant(s) in
the within action; that affiant has read the foregoing VERIFIED ANSWER and knows the contents
thereof; that the same is true to affiant's own knowledge, except as to those matters therein stated to
be alleged on information and belief and that those matters affiant believes to be true. Affiant further
says that the reason this Affirmation is not by defendant(s) is that Elrac Inc., is a foreign corporation
and/or does not reside or maintain its principal place of business within the County wherein
affirmant maintains his law office namely, Nassau County.

The grounds of affiant's belief as to all matters not stated upon affiant's knowledge are as

follows: statements of the defendant(s) and affiant's own general investigation into the facts and

circumstances of this action.

Dated: Garden City, New York
December 24, 2018

 
   

 
~~ Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 28 of 29

AFFIDAVIT OF SERVICE BY MAIL

STATE OF NEW YORK )
SS.:
COUNTY OF NASSAU  )

KUMI WOODARD-PERREIRA, being duly sworn, deposes and says:

Deponent is not a party to this action, is over 18 years of age and resides at Nassau County,
New York.

That on the) day of Dieu, 2018, deponent served the within: CERTIFICATION
PURSUANT TO PART 130, VERIFIED ANSWER, DEMAND FOR VERIFIED BILL OF
PARTICULARS, DEMAND FOR INSURANCE DISCLOSURE, NOTICE FOR
DISCOVERY AND INSPECTION, DEMAND FOR EXPERT INFORMATION, NOTICE
FOR EXAMINATION BEFORE TRIAL, DEMAND FOR TRIAL AUTHORIZATIONS,
MEDICARE/MEDICAID DISCOVERY DEMAND and NOTICE FOR ELECTRONIC
DATA AND INFORMATION upon:

GREY AND GREY, LLP
Attorneys for Plaintiff

360 Main Street

Farmingdale, New York 11735
(516) 249-1342

the addresses designated for that purpose, by depositing a true copy of same enclosed in a
postpaid, properly addressed wrapper, in a post office - official depository under the exclusive
care and custody of the United States Postal Service within New York State.

KU DARD-PERRE

  

before me this
ay of, “a 2018.

 

Notary Public

SOMAN J. SHAR
WOTARY PUBLIC-STATE OF NEw YORE
No. OZSHO3T1719

jitied in Suffotk County a
Qua 3 i Pe

bay Commission Expires September 2
Case 1:19-cv-00210-RA Document 12-2 Filed 03/08/19 Page 29 of 29

Index No.: 33227/2018E

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

RAFAEL FIGUEROA,
Plaintiff,

-against-

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants.

 

 

VERIFIED ANSWER
AND VARIOUS DISCOVERY NOTICES/DEMANDS

BRAND, GLICK & BRAND, P.C.
Attorneys for Defendant(s)

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500
BGB FILE NO,; 28-13382

 

EEE
